                                                                         Exhibit
10.37


HOLDCO MIRROR NOTES
AGREEMENT
 
This MIRROR NOTES AGREEMENT (the “Agreement”) is entered into as of the 2nd day
of October, 2007, by and between Charter Communications, Inc., a Delaware
corporation (“CCI”), and Charter Communications Holding Company, LLC, a Delaware
limited liability company (“Holdco”), with reference to the following facts
(capitalized terms used but not otherwise defined herein shall have the meanings
set forth in Exhibit A hereto):
 
A.           CCI is the beneficial owner of the mirror note dated as of November
22, 2004 (the “Old Mirror Note”) which had an original principal amount of
$862,500,000, which Old Mirror Note has economic terms substantially identical
to those of CCI’s 5.875% Convertible Senior Notes due 2009 (the “Old Notes”);
 
B.           On August 29, 2007, Holdco launched its exchange offer, which was
subsequently amended on September 14, 2007, pursuant to which it offered
$793,443,000 principal amount of CCI’s 6.50% convertible senior notes due 2027
to holders of any and all of the Old Notes (the “Exchange Offer”) and CCI has
agreed to issue $479,168,000 principal amount of such 6.50% convertible senior
notes due 2027 (the “New Notes”) in connection with the Exchange Offer;
 
C.           CCI and Holdco wish to arrange for, on the terms and conditions set
forth herein, the issuance by CCI to Holdco, concurrently with the closing of
the Exchange Offer, of the New Notes in exchange for a new mirror note, which
new mirror note will contain economic terms substantially identical to those of
the New Notes (the “New Mirror Note”); and
 
D.           CCI and Holdco have agreed that the Old Notes tendered in the
Exchange Offer and the Old Mirror Note shall remain outstanding after the
closing of the Exchange Offer.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:
 
1.           Purchase of New Mirror Note.  In consideration for the issuance by
CCI to Holdco of the New Notes, subject to the terms and conditions of this
Agreement, CCI agrees to purchase from Holdco, and Holdco hereby agrees to issue
and sell to CCI, the New Mirror Note in the original aggregate principal amount
of $479,168,000, with economic terms that are substantially identical to those
of the New Notes, which terms are as described in the Exchange Offer Prospectus
forming a part of the registration statement on Form S−4 covering the
registration of the New Notes (File No. 333-145766), as amended .
 
2.           Old Notes and Old Mirror Note.  On the closing of the Exchange
Offer, (i) the Old Notes accepted for exchange by Holdco in connection with the
Exchange Offer shall continue to remain outstanding and held by Holdco and (ii)
the Old Mirror Note shall remain outstanding and continue to be held by CCI.
 
3.           Covenants.
 
 

--------------------------------------------------------------------------------


 
(a)           Reasonable Efforts to Close.  CCI and Holdco shall use reasonable
efforts to take such actions as are necessary or desirable to consummate the
transactions contemplated by this Agreement.
 
(b)           Acknowledgment of One-for-one Requirement.  CCI and Holdco
acknowledge and agree that the transactions contemplated herein are required
pursuant to their respective restated certificate of incorporation and limited
liability company agreement in order to maintain the one-for-one requirements
contained therein.
 
(c)           New Mirror Note Not Registered.  Each of CCI and Holdco
acknowledges and agrees that the New Mirror Note, when issued, will not have
been registered under the Securities Act and will be issued in reliance upon an
exemption from the registration requirements of the Securities Act. Each of CCI
and Holdco acknowledges and agrees that it has not offered, sold or delivered
the New Mirror Note to be acquired by CCI, and neither of them will offer, sell
or deliver such New Mirror Note except pursuant to an exemption from
registration to the extent available under the Securities Act.
 
4.             Conditions to Closing.
 
4.1           Issuance of New Note.  The obligation of CCI to issue the New
Notes is subject to the closing of the Exchange Offer.
 
4.2           Issuance of New Mirror Notes.  The obligations of CCI and Holdco
to close the issuance of the New Mirror Note are subject to the consummation of
the issuance of the New Notes.
 
5.             Termination and Amendment.
 
5.1           By Mutual Consent.  This Agreement may be terminated or amended at
any time prior to the Closing Date by the mutual written consent of CCI and
Holdco.
 
5.2           By Holdco.  This Agreement may be terminated or amended by Holdco
solely to reflect the termination of the Exchange Offer or of the Dealer Manager
Agreement.
 
5.3           Effect of Termination.  If this Agreement is terminated as
provided in this Section 4, then this Agreement will forthwith become null and
void and there will be no liability on the part of any party hereto to any other
party hereto or any other person or entity in respect thereof, provided that the
obligations of the parties described in Section 5.3 will survive any such
termination.
 
6.             Miscellaneous.
 
6.1           Governing Law.  This Agreement shall be governed in all respects
by the internal laws of the State of New York without regard to principles of
conflicts of law or choice of law that would require the application of any
other jurisdiction’s laws.
 
6.2           Further Assurances; Additional Documents.  The parties shall take
any actions and execute any other documents that may be necessary or desirable
to the implementation and
 
 
2

--------------------------------------------------------------------------------


 
consummation of this Agreement upon the reasonable request of the other party.
In that regard, the parties agree to equitably adjust the terms of this
Agreement and for the New Mirror Notes from time to time as may be necessary to
ensure that the New Mirror Note qualifies as a mirror security, in respect of
all New Notes, for purposes of CCI’s certificate of incorporation.
 
6.3           Fees and Expenses.  Holdco shall be responsible for all fees and
expenses of each party in connection with this Agreement and the transactions
contemplated hereby, the Exchange Offer and the Dealer Manager Agreement. Holdco
will either reimburse CCI for all such expenses or pay such expenses directly.
 
6.4           Severability.  If any term or provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other terms
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon determination that any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to attempt to agree on a modification of this Agreement
so as to effect the original intent of the parties as closely as possible to the
fullest extent permitted by law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.
 
6.5           Entire Agreement.  This Agreement and the other Transaction
Documents represent the entire agreement and understandings between the parties
concerning the sale and issuance of the New Mirror Note and the other matters
described therein and supersedes and replaces any and all prior agreements and
understandings.
 
6.6           No Oral Modification.  This Agreement may only be amended in
writing signed by CCI and Holdco.
 
6.7           Notices.  All notices, requests and other communications hereunder
shall be in writing and shall be deemed to have been duly given at the time of
receipt if delivered by hand, by reputable overnight courier or by facsimile
transmission (with receipt of successful and full transmission) to the
applicable parties hereto at the address stated on the signature pages hereto or
if any party shall have designated a different address or facsimile number by
notice to the other party given as provided above, then to the last address or
facsimile number so designated.
 
6.8           Counterparts.  This Agreement may be executed in one or more
counterparts each of which shall be deemed an original and all of which together
shall constitute one instrument. Facsimile signatures shall constitute original
signatures.
 
[NEXT PAGE IS SIGNATURE PAGE]


 
3

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO MIRROR NOTE AGREEMENT
 
IN WITNESS WHEREOF the parties have executed this Agreement on the date set
forth below.
 
            “CCI”
 
Dated: October 2,
2007                                                                                     
Charter Communications, Inc.
 
                                              By:           /s/ Thomas M.
Degnan            
                                                  Name:      Thomas M. Degnan
                                                  Its:           Vice President,
Finance and
                                                       Corporate Treasurer
                                                  
 
Notice Address:
Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, Missouri  63131
Facsimile:  (3 14) 965-8793
Attn: Grier C. Raclin, Esq.
 
            ‘‘Holdco”
Dated: October 2,
2007                                                                                       Charter
Communications Holding Company,
               LLC
 
                                                  By:  Charter Communications,
Inc., its
                                                  manager
 
 
                                                  By:           /s/ Thomas M.
Degnan            
                                                  Name:      Thomas M. Degnan
                                                  Its:           Vice President,
Finance and
                                                       Corporate Treasurer


Notice Address:
Charter Communications Holding
Company, LLC
12405 Powerscourt Drive
St. Louis, Missouri  63131
Facsimile:  (314) 965-8793
Attn:  Grier C. Raclin, Esq.


 

--------------------------------------------------------------------------------


 
 
EXHIBIT A
 
CERTAIN DEFINITIONS
 
Definitions.  For purposes of this Agreement, the following terms shall have the
following meanings:
 
“Dealer Manager Agreement” means the Dealer Manager Agreement, dated as of
August 29, 2007, among Holdco, Citigroup Global Markets Inc. and Morgan Stanley
& Co. Incorporated.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Transaction Documents” means this Agreement and the other documents and
instruments to be executed and delivered in connection herewith at or prior to
the Closing.
 

